       CASE 0:17-cr-00264-DWF-KMM Doc. 311 Filed 03/04/21 Page 1 of 10




                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA


United States of America,                              Criminal No. 17-264 (DWF/KMM)

                     Plaintiff,
                                                                     MEMORANDUM
v.                                                              OPINION AND ORDER

Christopher Michael Jennings,

                     Defendant.


Christopher Michael Jennings, pro se.

James S. Alexander and Justin A. Wesley, Assistant United States Attorneys, United
States Attorney’s Office, counsel for the Government.



                                   INTRODUCTION

       This matter is before the Court on Defendant Christopher Michael Jennings’s

(“Jennings”) pro se motion for compassionate release in light of the COVID-19

pandemic.1 (Doc. No. 290 (“Motion”).) The United States of America (the

“Government”) opposes Jennings’s Motion.2 (Doc. No. 295.) For the reasons discussed

below, the Court respectfully denies Jennings’s Motion.3


1
       The Court also received and considered multiple letters in support of Jennings’s
release. (See, e.g., Doc. Nos. 303, 308-09.)
2
      The Court also received and considered Jennings’s reply to the Government’s
opposition, and his letter to the Court. (Doc. Nos. 304 (“Reply”); 307 (“Letter”).)
3
        In his Reply, Jennings’s reiterated his request for appointment of counsel. (Reply
at 1; see also Doc. No. 302 (denying Jennings’s February 3, 2021 request for
       CASE 0:17-cr-00264-DWF-KMM Doc. 311 Filed 03/04/21 Page 2 of 10




                                   BACKGROUND

       On February 1, 2018, Jennings pled guilty to one count of Conspiracy to

Distribute Controlled Substances in violation of 21 U.S.C. §§ 841(a)(1) and

841(b)(1)(A). (Doc. Nos. 146, 148.) On October 29, 2018, this Court sentenced him to

136 months’ imprisonment to be followed by a 5-year term of supervised release. (Doc.

Nos. 250, 251.)

       Jennings is currently incarcerated at Sandstone FCI in Sandstone, MN with an

anticipated release date of September 15, 2028. Federal Bureau of Prisons, Inmate

Locator, https://www.bop.gov/inmateloc/ (last visited March 3, 2021). Sandstone FCI

reports no active COVID-19 cases among its inmates and 6 among its staff, and 700

inmates and 47 staff who have recovered. Federal Bureau of Prisons, COVID-19:

Coronavirus, https://www.bop.gov/coronavirus/ (last visited March 3, 2021). Sadly, one

inmate at the facility died from COVID-19. Id. To date, the Bureau of Prisons (“BOP”)

has performed 759 tests for COVID-19 at Sandstone FCI with 671 of them positive for

the virus. Id.

       Jennings, who is 39 years old, now moves for compassionate release on the

grounds that he is at increased risk of severe infection from COVID-19 because he is




appointment of counsel).) “[T]here is no general right to counsel in post-conviction
habeas proceedings for criminal defendants.” United States v. Craycraft, 167 F.3d 451,
455 (8th Cir. 1999); Pollard v. Delo, 28 F.3d 887, 888 (8th Cir. 1994). While the Court
respectfully denies Jennings’s request, it construes his pleadings liberally as a pro se
litigant.


                                            2
       CASE 0:17-cr-00264-DWF-KMM Doc. 311 Filed 03/04/21 Page 3 of 10




obese, has a history of smoking., and was previously infected with COVID-19.4 (Motion

at 1-3, 8; Reply at 3-8, see also Doc. Nos. 296 (“Medical Records”) at 3, 11, 26, 30, 34,

38; 306 (“Def. Add.”) at 10, 12-13).) He also expresses concern about his increased risk

of contracting COVID-19 in a prison setting. (Motion at 1, 3-5; Reply at 2-3, 8; see also

Def. Add. at 1-8.) Jennings argues further that he has extraordinary and compelling

family circumstances that warrant his immediate release.5 (Motion at 3, 8-9; Letter

at 1-2.) Jennings concedes that he has not served a large portion of his sentence;

however, he contends that release is appropriate because he has committed himself to

rehabilitation and because the sentencing factors set forth in 18 U.S.C. § 3553(a) favor

release. (Motion at 9-11; Reply at 3-4; see also Def. Add. at 9.)



4
       The record reflects that Jennings is 5 feet 8 inches tall (Doc. No. 186 (“PSR”)) and
weighs 215 pounds (Medical Records at 11). Accordingly, his body mass index is 32.7.
See Centers for Disease Control and Prevention, Adult BMI (Body Mass Index)
Calculator, https://www.cdc.gov/widgets/healthyliving/index.html#bmicalculator (last
visited March 3, 2021).

      The record also reflects that Jennings tested positive for COVID-19 on or about
December 11, 2020 but was asymptomatic. (Medical Records at 3, 26, 30, 34; see also
Doc. No. 297 at 2, 13.) Jennings’s Medical Records also indicate a “history” of “tobacco
products.” (Medical Records at 38.)
5
       Jennings specifically contends that his minor son’s mother has been incapacitated
due to gunshot wounds and that his son has “no other parent to be a primary care-giver.”
(Motion at 3, 8-9.) In an attachment to his Motion and in his Letter to the Court,
Jennings also states that his minor son was shot. (See Doc. Nos. 290-1 at 1; Letter at 1.)
Jennings expresses remorse that his minor son has suffered since his incarceration and is
concerned that his son will follow in his footsteps if he is not released to provide the
support and guidance his son needs. (Letter at 1-2.)

      Jennings argues more generally that he has a number of children, several of whom
have mothers that are unable to provide effective care. (Motion at 8-9.)


                                             3
       CASE 0:17-cr-00264-DWF-KMM Doc. 311 Filed 03/04/21 Page 4 of 10




                                       DISCUSSION

       The First Step Act allows the Court to reduce a defendant’s term of imprisonment

if it finds that “extraordinary and compelling reasons warrant such a reduction.”

18 U.S.C. § 3582(c)(1)(A)(i). Such “extraordinary and compelling reasons” include

(1) medical conditions which diminish the ability of the defendant to provide self-care in

prison and from which he or she is not expected to recover, (2) age-related deterioration,

(3) family circumstances, and (4) other extraordinary and compelling reasons that exist

either separately or in combination with the previously described categories. U.S.S.G.

§ 1B1.13 (“Sent’g Comm’n Pol’y Statement” or “Statement”), cmt. n.1(a)(ii).6

       Family circumstances considered “extraordinary and compelling” include: (1) the

death or incapacitation of the caregiver of the defendant’s minor child or minor children;

and (2) the incapacitation of the defendant’s spouse or registered partner when the

defendant would be the only available caregiver for the spouse or registered partner. Id.,

cmt. n.1((C).

       If “extraordinary and compelling reasons” exist, a reduction of sentence is

appropriate when “the defendant is not a danger to the safety of any other person or to the

6
       Although the Statement language permits only the Director of the BOP to identify
other grounds that amount to “extraordinary and compelling reasons,” the Court agrees
with numerous district courts, that have interpreted this provision to allow courts, in
addition to the Director, the discretion to consider other relevant factors. See, e.g., United
States v. Ramirez, 495 F. Supp. 3d 333, 337 (D. Mass. 2020) (collecting cases and finding
that courts have “the authority to consider other relevant factors” because such an
interpretation “best comports with the First Step Act.”); see also United States v. Brown,
457 F. Supp. 3d 691, 701 (S.D. Iowa 2020) (finding that “the district court assumes the
same discretion as the BOP Director when it considers a compassionate release motion
properly before it.”); see also United States v. Walker, Cr. No. 11-381, 2020 WL
4194677, *2 (D. Minn. June 26, 2020).

                                              4
       CASE 0:17-cr-00264-DWF-KMM Doc. 311 Filed 03/04/21 Page 5 of 10




community, as provided in 18 U.S.C. § 3142(g)” and “the reduction is consistent with

[the Sentencing Commission’s] policy statement.” Statement. The Court must also

consider the sentencing factors set forth in 18 U.S.C. § 3553(a) “to the extent they are

applicable.” 18 U.S.C. § 3582(c)(1)(A). As the movant, the defendant bears the burden

to establish that he or she is eligible for a sentence reduction. United States v. Jones, 836

F.3d 896, 899 (8th Cir. 2016).

       Notwithstanding, a defendant may move for a sentence reduction only after

complying with an exhaustion requirement. 18 U.S.C. § 3582(c)(1)(A). Specifically, a

defendant may move for a sentence reduction “[1] after the defendant has fully exhausted

all administrative rights to appeal a failure of the Bureau of Prisons to bring a motion on

the defendant’s behalf or [2] the lapse of 30 days from the receipt of such a request by the

warden of the defendant’s facility, whichever is earlier . . . .”7 Id.

       The record reflects that Jennings requested compassionate release from the warden

at Sandstone FCI in the fall of 2020 and that it was denied on November 25, 2020.8

(Doc. No. 290-2 at 7, 15-16.) Accordingly, the Court finds that his Motion is properly

before it.



7
       Although judicially created exhaustion requirements may sometimes be excused,
no exception applies to a statutory command such as that presented in
Section 3582(c)(1)(A). See Ross v. Blake, 136 S. Ct. 1850, 855-57 (2016) (rejecting
judicially created “special circumstances” exception to the exhaustion requirement
unambiguously stated in the Prison Litigation Reform Act of 1995).
8
        The record reflects that Jennings may have submitted more than one request
however his warden did not respond until November 25, 2020. (See Doc. No. 290-2
at 4-7, 15.)


                                               5
       CASE 0:17-cr-00264-DWF-KMM Doc. 311 Filed 03/04/21 Page 6 of 10




       After a careful review of Jennings’s Motion and other documentation, including

his Medical Records, the Court finds that neither his family nor medical circumstances

are sufficiently extraordinary and compelling to meet the demanding standard for

compassionate release.

       While the Court recognizes Jennings’s concern for the well-being of his children,

particularly his minor son whose mother has allegedly been incapacitated due to gunshot

wounds, the Court cannot conclude that Jennings is the only person able to care for the

child. Jennings provides no documentation that the child’s mother is truly incapacitated.

Moreover, it appears that even if the child’s mother is incapacitated, the child has a legal

guardian who is able to provide care. (See Doc. No. 290-2 at 8.) Accordingly, the Court

finds that Jennings has failed to meet his burden to show that a sentence reduction is

appropriate due to extraordinary and compelling family circumstances.9

       The Court is aware that Jennings’s minor son is struggling and that both Jennings

and other family members are concerned about his well-being. The Court also

understands Jennings’s belief that he is the only person able to provide the care and

support the child needs. The Court commends Jennings for his commitment to his

family; however, it cannot conclude that his circumstances, as sad as they are, are

sufficiently extraordinary and compelling to warrant release.10


9
       The Court similarly finds that Jennings fails to meet his burden with respect to his
assertion that the mothers of his other children are unable to provide appropriate care.
10
       As discussed below, even if the Court did find extraordinary and compelling
family circumstances, it would still deny Jennings’s request for compassionate release
because the sentencing factors set forth in 18 U.S.C. § 3553(a) weigh against it.


                                              6
       CASE 0:17-cr-00264-DWF-KMM Doc. 311 Filed 03/04/21 Page 7 of 10




       The Court also finds Jennings’s medical circumstances insufficiently extraordinary

and compelling to warrant release. The Court recognizes that Jennings’s body mass

index and history of smoking are factors that increase his risk of severe illness from

COVID-19.11 See Centers for Disease Control and Prevention, Coronavirus Disease:

People with Certain Medical Conditions, https://www.cdc.gov/coronavirus/2019-

ncov/need-extra-precautions/people-with-medical-conditions.html (last visited March 3,

2021) Nevertheless, the Court finds no indication that Jennings’s obesity or history of

smoking, alone or in combination with the presence of COVID-19 at his facility,

diminished or will diminish his ability to provide self-care while in prison. While it is

unfortunate that Jennings contracted COVID-19 in December, the record reflects that he

received appropriate medical care and appears to have largely recovered.

       The Court does not downplay the increased risk of COVID-19 infection in a

prison setting and recognizes Jennings’s concern that he will be reinfected.12 It is truly

unfortunate that so many inmates at Sandstone FCI contracted the virus. Nevertheless,

the Court declines to grant compassionate release based on Jennings’s fear of reinfection,

particularly after having successfully recovered from the virus once already. See, e.g.,

United States v. Raia, 954 F.3d 594, 597 (3d Cir. 2020) (a generalized fear of contracting

11
       Recognizing that Jennings is a pro se litigation, the Court includes Jennings’s use
of tobacco in its analysis despite no information on the extent or duration of his use.
12
       The Centers for Disease and Prevention does not recognize prior COVID-19
infection as a risk factor for severe illness should a person contract the virus again. See
Centers for Disease Control and Prevention, Coronavirus Disease: People with Certain
Medical Conditions, https://www.cdc.gov/coronavirus/2019-ncov/need-extra-
precautions/people-with-medical-conditions.html (last visited March 2, 2021).


                                             7
       CASE 0:17-cr-00264-DWF-KMM Doc. 311 Filed 03/04/21 Page 8 of 10




COVID-19 is an insufficiently extraordinary and compelling reason to warrant release);

United States v. Eberhart, 448 F. Supp. 3d 1086, 1090 (N.D. Cal. 2020) (same); see also

United States v. Garcia, Cr. No. 16-333, 2020 WL 4018223, at *2 (D. Minn. July 16,

2020) (declining to grant compassionate release based on possibility of severe

reinfection); United States v. Gentle, Cr. No.180279, 2020 WL 4018216, at *3 (D. Minn.

July 16, 2020) (declining to grant compassionate release when COVID-19 infection did

not diminish ability to provide self-care).

       Currently there are no cases of COVID-19 among inmates and just 6 among staff

at Sandstone FCI. Federal Bureau of Prisons, COVID-19: Coronavirus,

https://www.bop.gov/coronavirus/ (last visited March 3, 2021). Moreover, despite its

high infection rate, Sandstone FCI was able to provide effective medical treatment such

that all but one inmate who contracted the virus successfully recovered. Id. Sandstone

FCI also continues to employ measures to mitigate the spread of COVID-19.13



13
        Effective March 13, 2020, the BOP required all of its facilities to implement a set
of measures “to mitigate the spread of COVID-19” and “to ensure the continued effective
operation of the federal prison system.” See Federal Bureau of Prisons, BOP COVID-19
Action Plan, https://www.bop.gov/resources/news/20200313_covid-19.jsp (last visited
March 2, 2021). Those steps include limiting visits and internal movement, increased
hygiene measures, screening of both staff and inmates and virtual legal visits. See
Federal Bureau of Prisons, BOP Modified Operations,
https://www.bop.gov/coronavirus/covid19_status.jsp (last visited March 2, 2021). The
BOP periodically updates its Plan and is currently in Phase Nine. Federal Bureau of
Prisons, Coronavirus (COVID-19) Phase Nine Action Plan, https://prisonology.com/wp-
content/uploads/2020/08/COVID-19-Phase-9-COVID-Action-Plan.pdf (last visited
March 2, 2021).

      The BOP is also exercising greater authority to designate inmates for home
confinement. Federal Bureau of Prisons, COVID-19: Coronavirus,

                                              8
       CASE 0:17-cr-00264-DWF-KMM Doc. 311 Filed 03/04/21 Page 9 of 10




       The Court also notes that the BOP has currently administered over 61,000 doses of

the COVID-19 vaccine to all staff and inmates who wish to receive it. Federal Bureau of

Prisons, COVID-19: Coronavirus, https://www.bop.gov/coronavirus/ (last visited

March 1, 2021). Sadly, until the vaccine is more widely available, some level of

continued spread is inevitable. In spite of the risk, the BOP must continue to carry out its

charge to incarcerate sentenced criminals to protect the public and any release must be

balanced against the danger it poses to society.

       Here, the Court finds that even if Jennings did present an extraordinary and

compelling reason, release is not appropriate because the § 3553(a) sentencing factors

weigh against it. Specifically, the Court cannot overlook the seriousness and recency of

Jennings’s offense conduct to conclude that such a significant sentence reduction would

adequately promote respect for the law or provide a just punishment.14 (See, e.g., PSR

¶¶ 13-15, 19-21, 22, 26, 30, 37-38 (detailing large scale drug trafficking while possessing

firearms.)




https://www.bop.gov/coronavirus/ (last visited March 1, 2021). Since March 2020, the
BOP has transferred more than 22,000 inmates to home confinement. Id.
14
       While the Court finds that the interests of justice are not served by such a
significant reduction of sentence, it commends Jennings for his commitment to his family
and for his effort towards rehabilitation. It is clear that Jennings has had a positive
impact on a number of individuals, and that his family and friends believe in him.


                                             9
      CASE 0:17-cr-00264-DWF-KMM Doc. 311 Filed 03/04/21 Page 10 of 10




                                     CONCLUSION

       For the reasons set forth above, the Court finds that Jennings fails to present an

extraordinary and compelling reason to warrant compassionate release. The Court also

finds that release is not appropriate because the § 3553(a) factors weigh against release.

                                         ORDER

       Based upon the foregoing, and on all the files, records, and proceedings herein, IT

IS HEREBY ORDERED that Defendant Christopher Michael Jennings’s pro se motion

for compassionate release in light of the COVID-19 pandemic (Doc. No. [290]) is

respectfully DENIED.

Date: March 4, 2021                               s/Donovan W. Frank
                                                  DONOVAN W. FRANK
                                                  United States District Judge




                                             10
